DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ amendment, filed on 12/02/2021, in response to claims 1-2, 4, 6, and 9-14 rejection from the non-final office action (09/02/2021), by amending claims 1, 3-4, and 15-17, cancelling claims 5-8, and adding new claims 21-24; supplemental amendment, filed on 07/29/2022, by amending claims 1, 4, and 21 and cancelling claims 18-20 and 22-24; and further supplemental amendment, filed on 09/02/2022, by amending claims 1, 3, 15, and 21 and adding new claims 25-30, are all entered and will be addressed below.

The examiner contact Applicants’ representative starting from 08/12/2022 to working on the allowable claim language. 

Election/Restrictions
Claims 1 and 21 are allowable. Claims 3, 15-17 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions Group I and II and Species A-G, as set forth in the Office action mailed on 06/15/2021, is hereby withdrawn and claims 3, 15-17 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 9-17, 21, and 25-30 are allowed.

	The newly found prior art US 20140373780 is cited for weld hole 210 from bottom of mask frame 200 (Figs. 1-3) but does not teach three components welding arrangment. The prior arts of record, CN 105839052 and US 20140130735 , in combination, does not fairly teach the limitations of:
	“each of the at least one support plate comprises two end portions opposite to each other; and at least one end portion of the two end portions of each support plate extends from a first side in the thickness direction of the corresponding alignment plate to a second side, opposite to the first side, in the thickness direction of the corresponding alignment plate through the through-hole, and the at least one welding spot is located at the at least one end portion” in the conext of claim 1 and similarly for claims 15 and 21.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716